Title: To Thomas Jefferson from John Gibson, 30 May 1781
From: Gibson, John
To: Jefferson, Thomas


        
          Fort Pitt May 30th. 1781.
        
        This will be delivered to your Excellency by Ens. Tannehill paymaster to the 7th. Virg Regiment whom I have sent Express to Richmond in order to procure the 4 months pay allowed by the Honorable the Assembly of Virga. towards the Depreciation of their former pay, for the noncommissioned Officers and soldiers of the same regiment. I hope when your Excellency is Assured that they have not recieved a single shilling for these twenty months past, you will interest yourself in their Behalf, and dispatch Ens. Tannehill Back. Inclosed is also my Account of Expences in forwarding the Powder from Carlisle to this place for Genl. Clarke which Considering the depreciation, I think is low, and I am certain much less than what I Expended. You will please to order it to be paid. Ensn. Tannehill will also deliver an account for the making up of the Cloathing and shirts for the regiment, which I hope your Excellency will order to be paid.
        General Clarke will write your Excellency by this Opportunity, and I make no doubt give you every information relative to the intended Expedition. I am much afraid he will not be able to get many of the militia from this quarter, as I have just heard that three hundred men from the Counties of Monongehala and Ohio have crossed the Ohio at Weeling and are gone to Cut of the Moravian Indian towns, if so they will hardly turn out on their return. Indeed it appears to me they have done this in order to evade going with Genl. Clarke. The Moravians have always given the most convincing proofs of their attachment to the cause [of] America, by always giving us Intelligence of every party that Came against the frontiers, and on the late Expedition they furnished Colo. Brodhead and his party with a large Quantity of provision when they were Starving.
        For the news of this post permit me to refer your Excellency to the Bearer Ens. Tannehill. I have the honour to be your Excellencys most obedient Humble Servt.,
        
          Jno. Gibson Colo Comdr. F pitt
        
      